Title: From James Madison to James Madison, Sr., 21 February 1794
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Feby. 21. 94.
The last I recd. from you was of the 27. Ult. I have not yet had time to examine whether I can draw your interest here by virtue of the power in my hands. It does not seem necessary to decide now on the spot for the Peccan trees, if any should proceed from the Nuts left with you by Mr. Jefferson. They can be easily removed at any time. I have not fixed on any particular no. of Apple Trees. I would chuse a pretty large orchard if to be had and of the sort you think best. If a sufficient number cannot be got for Black-Meadow & Sawney’s, I would be glad to have them divided; & if not worth that, to be planted rather at Sawney’s. How has it happened that the Money left for you in Fredg. has not been recd.? I suppose it has never been applied for.
The British packet lately arrived has brought despatches from our Minister there which are no doubt important; but the subject of them is not yet disclosed to Congress. As the British Minister here, has also despatches, & nothing has leaked from that quarter it may be inferred that the intelligence has nothing agreeable to him in it as to the internal affairs of G. B. or agreeable to us in relation to our affairs with that Country.
The Commercial propositions moved sometime ago, were postponed till 1st. Monday in March, at the instance of some Eastern Members friendly to them, who wished to communicate with their Constituents. The proposition for a fleet to block up the Algerines was carried in its first stage by 47 to 45. & this small majority is going on with the ways & means. The opponents of the measure consider it as inadequate to the object—that if adequate, it wd. not be permitted by the policy which let loose the Algerines, to take effect—that if this policy did not oppose, a less sum wd. purchase peace—& that sending ships of force among the armed powers, would entangle us in the war, if any thing wd. do it.
Several French Ships of war are arrived in Chesapeak Bay, which are said to have brought a Successor to Mr. Genet, and accounts of the greatest prosperity in the affairs of France.
If Mr. Hite & my sister shd. have visited Orange—as he intended when he last wrote me, tell him that I answered his letter on that subject. It is not probable that an adjournment will take place in time for me to see him before his return. What is the prospect in the Wheat fields? What account does Collins give of my Timothy? What has Louis Collins done, and what doing? &ca. My Affection to My Mother & the family. Yr Affe Son
Js. Madison Jr
